999 So.2d 766 (2009)
STATE of Louisiana
v.
Kenneth R. MORGAN.
No. 2009-KK-0261.
Supreme Court of Louisiana.
February 5, 2009.
Writ granted. There is no showing that the defendant was prejudiced by the late disclosure of the witnesses' statements; thus, the trial court did not abuse its discretion in denying the motion for a mistrial. Accordingly, the court of appeal's ruling is hereby vacated and the ruling of the district court denying the motion for a mistrial is reinstated. Case remanded to district court for further proceedings.
JOHNSON, J., would deny the writ.